Title: To Thomas Jefferson from Thomas Sumter, Sr., 30 May 1802
From: Sumter, Thomas, Sr.
To: Jefferson, Thomas


            Dear Sir—Stateboro 30th May. 1802
            I have recieved your favr dated Monticello the 9th & Post marked Milton the 14th Inst.—and have duely considered the Same—the result of my opinion is—, that Messrs. John Blake Simeon Theus Theodore Gaillard & Dominick Hall Esqrs. are well quallified, both as Merchts. & Lawyers to discharge the duties under the appointment Contemplated. the two Gentlemen first nomd Possess extensive Knowledge in Commerl business, & also in Public Transactions, are of Very respectable Standing—Mr. Gaillard is Considered an emminent Lawyer & is Now Speaker of the House of Representatives— Mr. Hall has been heretofore made Known to you—I take the Liberty to Suggest Should any of these Gentlemen decline to act, & it were deemed not improper to Suffer an Individual to exercise discretion in making New appointments, I am Persuaded Mr. Blake would execute Such Trust with Great fidelity & fully to Satisfaction—
            Permit me, Sir, to Congratulate you, on the reestablishment of Peace in Europe. Humanity dictates a wish that it may prove of Long duration, but experience Will induce us to fear, a difrent State of things Will Soon intervene—
            I have Just recd Letters dated 5th. march— from my Son. the Minister & family were in health—he Speaks in Very respectful Terms of him
            I rather Suspect my Son will not remain Long in that Country not mearley on account of his being disposed to marry—but rather on other considerations—
            The Crops through the extensive range of Country Which I Passed—are remarkably Promising—& now in this State—they are much better than any ever Seen in it—
            Should any thing here after Occur, in which my attention & exertions can be rendered usefull—Shall be happy to recive your Commands—
            I am Dear Sir With the highest respect, your obedt Servt
            Thos. Sumter
            
              PS
              The V. Pt. has not yet returned from his more distant Southern Tour—it is not easy to decide, Which discovers the Most Zeal, our Co[…]il assemblies, or those Convoked for religious exercises—it would Seem So much bustle, is intended to produce Somthing extraoridnary—the Perticulars aluded to, No Doubt Will be Seen fully detailed in Print	T S
            
          